SMART, Judge.
Gannett Outdoor Company of Kansas City (“Gannett”) appeals from a decision of the Board of Zoning Adjustment (“BZA”) denying an application for a special use permit to continue placement of an outdoor advertising sign approximately 600 feet west of Missouri Highway 7. For the reasons given in Gannett Outdoor Co. v. Board of Zoning Adjustment, 943 S.W.2d 359 (Mo.App.1997), handed down contemporaneously with this ease, the decision of the BZA and the judgment of the circuit court are reversed, he case is remanded to the BZA for further proceedings on the application of Gannett.
BRECKENRIDGE, P.J., and EDWIN H. SMITH, J., concur.